ALLOWABILITY NOTICE

Examiner’s Comment
	Applicant’s arguments filed 25 February 2021 stating “Philippot fails to disclose or contemplate at least ‘the at least one case support provides support for the clearance control ring’ as provided in amended claim 12” have been fully considered and they are persuasive. The Office acknowledges that the identified “case support” of Philippot does not interact with the identified “clearance control ring”. Accordingly, the previous rejection is overcome by the amendments to claim 12.
	Applicant’s invocation of the 35 U.S.C. 102(b)(2)(C) exception filed 25 February 2021 against Suciu overcomes the previous corresponding prior art rejections.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Trent L. Hoffman (Reg. No. 73,149) on 22 April 2021.

The application has been amended as follows: 
In the claims:
In claim 12, lines 8-9, “, and the at least one case support provides support for the clearance control ring” has been deleted.
In claim 12, lines 11-12, “clearance control ring includes a first mount feature” has been changed to --at least one case support provides support for the clearance control ring--.
In claim 12, lines 14-15, “outer air seal comprises a second mount feature cooperating with the first mount feature” has been changed to --clearance control ring is mounted to the outer air seal--.

claim 18, lines 7-8, “includes a first mount feature, and an outer air seal comprises a second mount feature cooperating with the first mount feature” has been changed to --is mounted to an outer air seal--.

In claim 29, lines 1-2, “moveably mounted to” has been changed to --supported by--.
In claim 29, line 3, “one” has been changed to --the first--.

In claim 30, line 1, “moveably mounted to” has been changed to --supported by--.
In claim 30, line 3, “one” has been changed to --the first--.

The above changes to the claims have been made for reasons described in the accompanying interview summary.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art neither anticipates nor renders obvious the combination of limitations that includes “a clearance control ring positioned adjacent the at least one case support…, and wherein the at least one case support provides support for the clearance control ring;… in response to the clearance control ring being heated, the clearance control ring and the outer air seal move together in a first direction with respect to the engine case and the at least one case support” (claim 12; similarly in claim 18).
From Philippot (CA 2558799; previously cited), it is known to effect radial positioning of an “outer air seal” (i.e., Philippot ring 22) by an actuating element comprising a “control ring” (i.e., casing 24,28c) having a “heating element” (30). However, in Philippot, it is noted that the “outer air seal” (Philippot - 22) is held (via elements Philippot 28a,28b) by a “control ring” (Philippot - 24) that is directly attached to the “engine case” (Philippot - 26), which is not capable of achieving the function of the combination of limitations that includes “the clearance control ring and the outer air seal move together… with respect to the engine case and the at least one case support”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745                                                                                                                                                                                                        
	
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745